                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:18-CV-00206-GCM
 EDWARD L. BENFIELD,

                  Plaintiff,

     v.                                                            ORDER

 NANCY A. BERRYHILL,

                  Defendant.


          THIS MATTER having come before the Court upon Plaintiff's Motion for Attorney's fees

under 28 U.S.C. § 2412, the Equal Access to Justice Act, and by consent of the parties, the Court

finds that Plaintiff is entitled to an award of attorney’s fees in this action and orders as follows:

          1.     That the Social Security Administration shall pay $12,500.00 in attorney fees to

                 Plaintiff in full settlement and satisfaction of any and all claims for attorney fees

                 for legal services rendered under the Equal Access to Justice Act (“EAJA”), 28

                 U.S.C. § 2412(d).

          2.     With respect to Plaintiff's signed assignment of EAJA fees to her attorney, in

                 accordance with Astrue v. Ratliff, 560 U.S. 586 (2010), the Commissioner will first

                 determine whether Plaintiff owes a debt to the United States. If so, the debt will be

                 satisfied first and, if any funds remain, they will be made payable to Plaintiff and

                 mailed to Plaintiff's counsel. If the Department of the Treasury reports to the

                 Commissioner that Plaintiff does not owe a federal debt, the government will

                 exercise its discretion and honor the assignment of EAJA fees and pay the awarded

                 fees directly to Plaintiff's counsel.




           Case 1:18-cv-00206-GCM Document 27 Filed 11/17/20 Page 1 of 2
SO ORDERED.



                         Signed: November 17, 2020




 Case 1:18-cv-00206-GCM Document 27 Filed 11/17/20 Page 2 of 2
